Citation Nr: 1509670	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of service connection for a right leg hamstring disability.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  

Throughout the pendency of this appeal, the Veteran's claims have been captioned and evaluated as a single claim to reopen the matter of entitlement to service connection for osteoarthritis of the right hip, status post motor vehicle accident (claimed as hamstring injury right leg).  In the decision below, the Board has reopened the Veteran's claim only as to a right leg hamstring disability, and has denied reopening the claim as to a right hip disability.  Therefore, for the purpose of clarity, the Board is bifurcating the Veteran's claim as seen on the title page, and the claims will be addressed separately in the decision below.  

The issue of service connection for a right leg hamstring disability, on de novo review, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An unappealed January 2008 rating decision by the RO denied the Veteran's claim of service connection for osteoarthritis of the right hip, status post motor vehicle accident (claimed as hamstring injury right leg), based essentially on findings that there was no evidence of a hamstring disability or that a right hip/hamstring disability manifested in service, or within one year following his discharge.  

2. Evidence received since the January 2008 rating decision includes VA treatment records that show a June 2010 diagnosis of thigh strain; such evidence was not previously of record; and relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg hamstring disability.  

3. Some of the evidence received since the January 2008 rating decision is new; however, none of it is material because it is cumulative and redundant of the evidence of record at the time of the January 2008 denial, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability.  


CONCLUSIONS OF LAW

1. Evidence received since the January 2008 RO decision that denied service connection for osteoarthritis of the right hip, status post motor vehicle accident (claimed as hamstring injury right leg), which was the last final denial with respect to this issue, is new and material as to the issue of service connection for a right leg hamstring disability; the claim is reopened to this extent.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

2. Evidence received since the January 2008 RO decision that denied service connection for osteoarthritis of the right hip, status post motor vehicle accident (claimed as hamstring injury right leg), is not new and material as to the issue of service connection for a right hip disability; the claim is not reopened to this extent.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence dated in December 2009, VA notified the Veteran in accordance with Kent, and explained the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA has not provided the Veteran an examination in connection with these claims.  38 U.S.C.A. § 5103A(d).  However, the Board observes that, in claims to reopen, VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless the claims are in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

The Veteran filed an original claim of service connection for a hamstring injury right leg in September 2007.  A January 2008 rating decision by the RO denied the Veteran's claim for entitlement to service connection for osteoarthritis of the right hip, status post motor vehicle accident (claimed as hamstring injury right leg), based essentially on findings that there was no evidence that a right hip/hamstring disability manifested in service, or within one year following his discharge.  The Veteran did not file a timely appeal of the January 2008 decision, and no additional pertinent evidence was received within one year of that decision.  Consequently, the January 2008 denial of his claim of service connection for osteoarthritis of the right hip, status post motor vehicle accident (claimed as hamstring injury right leg), is final.  38 U.S.C.A. § 7105; see Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Evidence received since the January 2008 rating decision includes VA treatment records that show a June 2010 diagnosis of thigh strain.  Additionally, in his March 2010 notice of disagreement, the Veteran asserted that he was not claiming service connection for a right hip disability, but instead was seeking service connection for a right hamstring injury that he sustained while playing flag football 2 weeks before his discharge from service.  He previously indicated that the injury required repeated treatment during service and that symptoms have persisted since.  For the sole purpose of reopening, the evidence is presumed credible.  See Fortuck, 17 Vet. App. at 179-80.  Furthermore, the Board notes that the record does not contain a service separation examination or records of the alleged repeated treatment he received in service.  As the Veteran's STRs appear incomplete, VA has a heightened duty to assist him in developing his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In light of the foregoing, the Board finds that the newly submitted evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg hamstring disability, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold.").  Accordingly, the Board finds such evidence is new and material, and that the claim of service connection for a right leg hamstring disability must be reopened.  

Regarding the claim of service connection for a right hip disability, the Board notes that the evidence received since the January 2008 rating decision includes VA treatment records (which show a diagnosis of right hip osteoarthritis) and statements by the Veteran (wherein he asserts that he is not seeking service connection for a right hip disability).  The Board finds that the newly received evidence is not material, as it is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim of service connection for a right hip disability, and does not raise a reasonable possibility of substantiating such claim.  Accordingly, the Board concludes that the claim of service connection for a right hip disability is not reopened.  


ORDER

Since new and material evidence has been received to reopen the claim of service connection for a right leg hamstring disability, the claim is reopened, and the appeal is allowed to this extent.  

As new and material evidence has not been received to reopen the claim of service connection for a right hip disability, the appeal is denied to this extent.  


REMAND

Having reopened the Veteran's claim of service connection for a right leg hamstring disability, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  The Board finds that further development of the record is needed for a proper adjudication of the reopened claim.  

As discussed above, the Veteran's STRs appear incomplete, as they do not include a service separation examination report or STRs related to his alleged right hamstring injury in service.  VA's duty to assist mandates development to secure such evidence.  

Additionally, the Board notes that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a right leg hamstring disability.  In this instance, the low threshold McLendon standard is met and a remand is required for a VA examination and medical opinion regarding whether his current thigh strain is related to his service/the alleged right hamstring injury therein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, the most recent records of VA treatment in the record are from September 2012.  Any updated records of VA treatment for the Veteran's right leg hamstring disability are constructively of record, pertinent evidence as to the claim, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for exhaustive development to secure for the record complete copies of the Veteran's service personnel records and STRs, to specifically include (a search for alternate source) records of the Veteran's reported treatment at the military hospital while assigned to Fort McPherson and any personnel records corroborating that he was treated repeatedly during the remainder of his service.  The Veteran should be asked to submit for the record complete copies of any STRs/service personnel records in his possession, and to certify that he has no further records in his possession.  If it is determined that any of the Veteran's STRs or service personnel records have been lost or destroyed, it should be noted in the record, and he should (in accordance with 38 C.F.R. § 3.159(e)) be so advised.  

2. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his right leg hamstring disability since September 2012.  

3. Thereafter, the AOJ must arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right leg hamstring disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each right leg hamstring disability found (to include the diagnosis of thigh strain noted in June 2010 VA treatment records).  

(b) Please identify the likely etiology for each right leg hamstring disability entity diagnosed, to include the diagnosed thigh strain.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as related to the claimed in-service right hamstring injury from playing football)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


